FILED
                             NOT FOR PUBLICATION                            NOV 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE RAMIRO BAEZ PAREDES,                        No. 06-74525

               Petitioner,                       Agency No. A095-185-666

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                               November 21, 2011 **

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.

       Jose Ramiro Baez Paredes, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen based on ineffective assistance of counsel. We have jurisdiction

under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen, Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005), and we deny

the petition for review.

      The BIA did not abuse its discretion when it denied Baez Paredes’s motion

to reopen on the ground that he failed to establish prejudice from the errors of his

former counsel. See Ray v. Gonzales, 439 F.3d 582, 587 (9th Cir. 2006)

(presumption of prejudice arising from counsel’s failure to file a timely appeal is

rebutted when petitioner cannot “demonstrate plausible grounds for relief”).

Contrary to Baez Paredes’s contention, his conviction for carrying a loaded firearm

under Cal. Penal Code § 12031(a)(1) constituted a firearm offense under 8 U.S.C.

§ 1227(a)(2)(C) that rendered him ineligible for cancellation of removal. See

8 U.S.C. § 1229b(b)(1)(C); Gil v. Holder, 651 F.3d 1000, 1004 (9th Cir. 2011)

(“[T]he generic offenses listed in § 1227(a)(2)(C) (such as carrying or possessing a

firearm) should be interpreted as broadly as possible, so as to cover firearms

offenses of any type.”) (citation and quotations omitted).

      PETITION FOR REVIEW DENIED.




                                          2                                      06-74525